Citation Nr: 0600227	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  98-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Ben Sheerer, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION


The veteran served on active duty from May 1983 to December 
1992.
 
This case came before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board previously remanded this case in March 1999 and 
September 2004.

In November 1998 and September 2005 the veteran testified at 
hearings before the Board.  Transcripts of these hearings are 
associated with the claims folderS.


FINDING OF FACT

The veteran's cervical spine disability is etiologically 
related to an in-service injury.  


CONCLUSION OF LAW

Service connection is warranted for the veteran's cervical 
spine disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In various statements to the RO and in testimony presented at 
her hearings before the Board, the veteran has asserted that 
she currently has a cervical spine disability that resulted 
from an in-service bicycle injury.  She reported that she and 
a fellow serviceman were riding bicycles home after 
completing the night shift when she was involved in an 
accident.  She hit an obstruction in the roadway and was 
knocked off her bike.  Her injuries included a cut to her 
chin requiring sutures.  She reported that she subsequently 
developed neck problems during active duty.  

The veteran's contentions are supported by her service 
medical records that show that she was treated for a 
laceration on her chin following a bicycle accident in 
February 1984.  Subsequent records show that she was treated 
in December 1990 for a pinched nerve in her neck and in 
January 1991 for pain in her neck.

In support of her claim, the veteran has submitted several 
statements from fellow servicemen and women who witnessed her 
in-service complaints of neck pain.  She also submitted an 
August 1999 statement from J.M. who was riding his bike with 
the veteran at the time of her injury.  J.M. reports that he 
was talking with the veteran when all of a sudden a gooseneck 
trailer beam appeared in the path, he was able to swerve out 
of the way, but the veteran had no choice but to hit it as it 
blended in with the color of the pathway.  The beam caught 
the veteran like a clothesline and flipped her immediately 
backward off her bike onto the ground.  He described the 
impact as a severe whiplash.  The veteran slowly got up, but 
was dizzy and disoriented with blood everywhere.  An 
ambulance was called.  

The record contains several medical opinions regarding the 
etiology of the veteran's current cervical strain with 
degenerative disc disease.  In a November 2000 statement, Dr. 
Patrick G. Bray, a private physician, noted that he had 
evaluated the veteran in April 1999.  Based upon his 
evaluation, it was opined that the veteran's cervical strain 
began with a rather traumatic bicycle accident in 1984.  Dr. 
Bray stated that he reviewed pertinent service medical 
records and acknowledged that there was a lack of service 
complaints from 1991 to 1996.  However, he felt that the 
veteran's current neck problems initiated with her accident 
in 1984.

Dr. Susan M. Monbarren, a private chiropractor, provided a 
December 2000 statement supporting the veteran's claim.  Like 
Dr. Bray, Dr. Monbarren noted that she had reviewed the 
veteran's service medical records.  She felt that the 
veteran's in-service injury was sufficient to cause damage to 
her neck and that neck complaints may not have been 
immediately elicited.  Dr. Monbarren opined "beyond a 
reasonable degree of medical certainty" that the veteran's 
current complaints are the direct result of the 1984 
accident.  

Lastly, the veteran was afforded a VA compensation and 
pension examination in March 2001 conducted by Dr. Paul 
Steurer.  The veteran reported that her neck did not bother 
her much initially after the accident.  She only had 
occasional stiffness and soreness until 1990.  At that time, 
she had a worsening of pain in the neck and MRI studies 
showed underlying disc disease and damage throughout her 
entire cervical spine.  After examining the veteran, Dr. 
Steurer diagnosed cervical strain with degenerative disc 
disease of the cervical spine.  Dr. Steurer agreed that her 
current problems undoubtedly started back with her injury in 
1984.  

The opinions proffered by Dr. Bray, Dr. Monbarren, and Dr. 
Steurer were based on a review of the veteran's service 
medical records and examination of the veteran.  There is no 
competent medical evidence to the contrary.  The veteran's 
report of her in-service accident is entirely credible and 
supported by her service medical records and various lays 
statements submitted during the course of the appeal, 
particularly the statement from J.M.  Based on the foregoing, 
an award of service connection for the veteran's cervical 
stain with degenerative disc disease is warranted. 


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for cervical strain with degenerative disc 
disease is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


